Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 11/20/2019. Claims 1-20 are pending in this application. Claims 1, 8, and 15 are independent claims. 


Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 8 and 15 recite defining a performance indicator; receiving datasets; tagging a set of data fields in each dataset; identifying datasets according to data field tag; calculating key performance indicator metrics using the subset of the plurality of transaction datasets; calculating set of predictive model metrics using the subset of the plurality of transaction datasets; determining correlation coefficients between the key performance indicator metric and the set of predictive model metrics; determining an evaluation for the key performance indicator, based on the first and second correlation coefficient; and notifying a user of the evaluation.
The limitation of the claims 1, 8 and 15 such as identifying a subset of the plurality of transaction datasets according to a first data field tag, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “identifying” in the context of this claim encompasses the user manually finding or recognizing a subset of transaction datasets according to a data field tag. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Similarly, the limitation of the claims 1, 8 and 15 of “calculating a first key performance indicator metric using the subset of the plurality of transaction datasets; calculating a first set of predictive model metrics using the subset of the plurality of transaction datasets; … calculating a second key performance indicator metric using the plurality of transaction datasets; calculating a second set of predictive model metrics using the plurality of transaction datasets;”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “calculating” in the context of this claim encompasses the user calculating (first and second) performance indicator metrics using the datasets and calculating predictive model metrics using the datasets. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 8 and 15 of “determining a first correlation coefficient between the first key performance indicator metric and the first set of predictive model metrics; … determining a second correlation coefficient between the second key performance indicator metric and the second set of predictive model metrics; …  determining an evaluation for the key performance indicator, based on the first and second correlation coefficient”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “determining” in the context of this claim encompasses the user manually determining correlation coefficient between the key performance indicator metric and the set of predictive model metrics and further determining an evaluation for the performance indicator, based on the first and second correlation coefficient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “defining a key performance indicator, receiving a plurality of transaction datasets; tagging a set of data fields in each transaction dataset of the plurality of transaction datasets; … and notifying a user of the evaluation” These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as defining a key performance indicator, receiving a plurality of transaction datasets, tagging a set of data fields in each transaction dataset of the plurality of transaction datasets, and notifying a user of the evaluation amounts to no more than mere instructions to apply the exception using a generic computer component, defining an indicator and tagging datasets while receiving a datasets is considered as preparation for the calculation steps and notifying a user of the evaluation is merely outputting the result to the user for analysis.
The additional elements in the claims 1, 8 and 15 such as defining, receiving, tagging and notifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
For the additional elements from the system claim 8 such as the computer program product comprising a computer readable storage medium having program instructions executable by a device is also considered as a generic computer component which cannot provide an inventive concept.
For the additional elements from the system claim 15 such as a memory with program instructions included thereon and a processor in communication with the memory wherein the program instructions cause the process is also considered as a generic computer component which cannot provide an inventive concept.
Claims 2-7, 9-14 and 16-20 are also rejected for incorporating the deficiency of their independent claims 1, 8 and 15 respectively. 









Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1, 2, 8, 9, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartland (US PGPub 20170017712), in view of Thomas (US PGPub 20180225615), in view of Adib (US PGPub 20190108440), in view of Harris (US PGPub 20030187584).

As per Claim 1, Gartland teaches of a method for evaluating the performance of a predictive model, the method comprising: receiving a plurality of transaction datasets; (Par 18, the data performance metrics include statistical profile representative of transaction data execution quality for all retrieved transaction data in a corresponding predetermined category. Par 97, the data collection system may receive electronic data related to transaction price data and information associated with one or more assets, as well as independent market price data associated with other assets at one or more times. A first database having aggregated data may store transaction data and associated information for one or more assets, including transaction price data associated with asset(s) involved in transactions at particular time(s).)
calculating a first set of predictive model metrics using the subset of the plurality of transaction datasets; calculating a second set of predictive model metrics using the plurality of transaction datasets; (Par 3, The data distribution system may be configured to generate a predictive performance metric for further electronic data based on a comparison of the further electronic data to the data performance metrics for at least one of the one or more predetermined categories. The data collection system, the data performance system and the data distribution system include one or more computers. Par 14, An exemplary system may include a data collection system for aggregating and mapping data from multiple sources to a first database, a data performance system to determine performance metrics based on the aggregated data and a data distribution system to determine a predictive performance metric for additional data based on the aggregated data performance metrics and distribute the predictive performance metric to a receiver. Par 97, The data performance system may determine the statistical profile of execution quality based on a difference between reported transaction prices and a contemporaneous independent market price for each transaction in the category. The data distribution system may determine predictive performance metric(s) for further electronic data including an execution quality score(s) for one or more transaction data sets based on assessment of the transaction data set(s) with respect to the statistical profile representing all assets (involved in transactions) within one or more categories. The execution quality score(s) may represent percentile rank(s) of estimated transaction cost(s) of the transaction data set(s).)
notifying a user of the evaluation.  (Par 69, At step 534, data performance prediction calculator 408 may transmit the predictive performance metric(s) to the requesting performance data receiver 106. Receiver 106 may display the predictive performance metrics in various forms, such as shown in example graphical user interface 700 (shown in FIG. 7). Thus, it’s obvious to display the evaluation of performance and coefficients on the display to the user)
	Gartland does not specifically teach, however Thomas teaches of defining a key performance indicator; calculating a first key performance indicator metric using the subset of the plurality of transaction datasets; calculating a second key performance indicator metric using the plurality of transaction datasets;  (Par 34, Exemplary embodiments of the performance evaluation system can advantageously provide a common global international reporting platform that can identify and/or calculate key performance indicator metrics for the stores that can be compared to specified goals for the stores and/or to key performance indicator metrics of other stores. As one example, exemplary embodiments of the present disclosure facilitate identifying and/or calculating key performance indicator metrics, such as estimated queue lengths or register utilization to evaluate how efficiently and effectively a store is in processing customer demand. Par 38, Some examples of key performance indicator metrics can include, for example, estimated queue lengths, average service rates, average arrival rates, register utilization, a number of queue exceptions, basket sizes, a number of transactions, and the like.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add defining a key performance indicator; calculating a first key performance indicator metric using the subset of the plurality of transaction datasets; calculating a second key performance indicator metric using the plurality of transaction datasets, as conceptually seen from the teaching of Thomas, into that of Gartland because this modification can help identify and define particular key performance metrics in order to measure the specific performance of user’s interest.
Neither Gartland nor Thomas specifically teaches, however Adib teaches of tagging a set of data fields in each transaction dataset of the plurality of transaction datasets; identifying a subset of the plurality of transaction datasets according to a first data field tag; (Par 23, The name analyzer 110 can perform similar operations on other tokens in the transaction record base on the tag sequence from the tag analyzer 108. For example, the name analyzer 110 can determine that the tokens “123 PINE RD SALEM OR” correspond to a canonical name, which is an address “123 Pine Road, Salem, Oreg. 97304.” From the canonical names, the information enrichment system 102 can generate enriched data 112. The enriched data 112 can include additional information explaining the transaction data 104, e.g., various fields that correspond to the tags of the transaction data 104, and corresponding canonical names. The enriched data 112 can have more structure than the original transaction data 104. Par 25, The tag analyzer 108 is configured to performing operations of receiving transaction data 104 that includes one or more transaction records, automatically assigning each token in textual descriptions in the one or more transaction records a respective tag, and generating a respective tag sequence 204 for each transaction record.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add tagging a set of data fields in each transaction dataset of the plurality of transaction datasets; identifying a subset of the plurality of transaction datasets according to a first data field tag, as conceptually seen from the teaching of Adib, into that of Gartland and Thomas because this modification can help identify and tag a specific data field from the transaction data and datasets in order to help measure the performance of the transaction data.
None of Gartland, Thomas and Adib specifically teaches, however Harris teaches of determining a first correlation coefficient between the first key performance indicator metric and the first set of predictive model metrics; determining a second correlation coefficient between the second key performance indicator metric and the second set of predictive model metrics; determining an evaluation for the key performance indicator, based on the first and second correlation coefficient; and (Par 60, This observation can be quantified in two measures: the rms error and the correlation coefficient. The rms error is a measure of the absolute error over the ensemble, or group, of classifiers. However, in applications where only ranking classifier performance is required, the absolute accuracy of the estimate is secondary to the ability to compare the performance of two or more classifiers. In such a case, the correlation coefficient--which is the correlation between, or ratio of, the predicted performance and measured performance [key performance indicator metric] --is a better indicator.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determining a first correlation coefficient between the first key performance indicator metric and the first set of predictive model metrics; determining a second correlation coefficient between the second key performance indicator metric and the second set of predictive model metrics; determining an evaluation for the key performance indicator, based on the first and second correlation coefficient, as conceptually seen from the teaching of Harris, into that of Gartland, Thomas and Adib because this modification can help the difference between the actual key performance metrics and the predictive performance metrics to see how closely the measured performance is to the prediction using correlation coefficients. 

As per Claim 2, Gartland further teaches of the method of claim 1, further comprising adjusting the predictive model, based on the evaluation. (Par 76, This system may update and/or modify its data collection and/or performance analyses [predictive model] to handle market events, such as the issuance of new bonds, credit rating changes, tender offers, etc. For example, each of these corporate actions may impact transaction activity and/or the category assignments of the received electronic data.)

Re Claim 8, it is the product claim, having similar limitations of claim 1. Thus, claim 8 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 9, it is the product claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the similar rationale as cited in the rejection of claim 2.

Re Claim 15, it is the system claim, having similar limitations of claim 1. Thus, claim 15 is also rejected under the similar rationale as cited in the rejection of claim 1.

Re Claim 16, it is the system claim, having similar limitations of claim 2. Thus, claim 16 is also rejected under the similar rationale as cited in the rejection of claim 2.


7. Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartland (US PGPub 20170017712), in view of Thomas (US PGPub 20180225615), in view of Adib (US PGPub 20190108440), in view of Harris (US PGPub 20030187584), and further in view of Nasr-Azadani (US PGPub 20200387836).

As per Claim 3, none of Gartland, Thomas, Adib and Harris specifically teaches, however Nasr-Azadani teaches of the method of claim 1, wherein the first and second set of predictive model metrics include accuracy, fairness, robustness, and overall performance. (Par 4, The presently disclosed features look to address these technical problems and to increase accuracy, fairness, and robustness in the performance of machine learning models in production. Par 24, The term “model surety” is used in this disclosure to broadly represent various aspects of the automated model development, deployment, monitoring, evaluation, retraining, reevaluation, and updating in the MLMM framework for ensuring that a machine learning model generates predictions that are reasonably accurate, fair, robust, and safe in the production environment and during its lifecycle.  Par 50, For example, a model engineer may configure the surety pipeline 202 to detect noticeable drops in model accuracy, and then call a model retraining pipeline to generate a more robust model version. The model engineer thus (1) uses functionalities provided by the data store 304 for processing and fetching the latest training data, machine learning model results, detection results, (2) cleans the data and using the cleaned data to retrain the model and create a new model version via the correction engine 302, and (3) stores the new model in the model catalog 402 for access by any user on the same project. Par 63, The ensemble of models may be generated and trained using different model architectures, different model algorithms, different training data sets, and/or the like, to promote model diversity for improved overall prediction accuracy.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the first and second set of predictive model metrics include accuracy, fairness, robustness, and overall performance, as conceptually seen from the teaching of Nasr-Azadani, into that of Gartland, Thomas, Adib and Harris because this modification can help measure the performance using the categories such as accuracy, fairness, robustness, and overall performance.

Re Claim 10, it is the product claim, having similar limitations of claim 3. Thus, claim 10 is also rejected under the similar rationale as cited in the rejection of claim 3.

Re Claim 17, it is the system claim, having similar limitations of claim 3. Thus, claim 17 is also rejected under the similar rationale as cited in the rejection of claim 3.

8. Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartland (US PGPub 20170017712), in view of Thomas (US PGPub 20180225615), in view of Adib (US PGPub 20190108440), in view of Harris (US PGPub 20030187584), in view of Nasr-Azadani (US PGPub 20200387836), and further in view of Matsumoto (US PGPub 20110234848).

As per Claim 4, none of Gartland, Thomas, Adib, Harris and Nasr-Azadani specifically teaches, however Matsumoto teaches of the method of claim 3, wherein determining the evaluation for the key performance indicator includes detecting a discrepancy between the first correlation coefficient and the second correlation coefficient. (Par 156-158, Further, when the first correlation coefficient is smaller than the second correlation coefficient and the difference between the second correlation coefficient and the first correlation coefficient is greater than the first threshold value described above, the signal replacement unit 255 replaces the sound signal in the first section with the interpolation signal based on the fourth reference signal. when the difference between the first correlation coefficient and the second correlation coefficient is greater than the first threshold value, i.e., when only any one of the interpolation signal based on the second reference signal and the interpolation signal based on the fourth reference signal is highly likely to be a suitable interpolation signal.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add detecting a discrepancy between the first correlation coefficient and the second correlation coefficient., as conceptually seen from the teaching of Matsumoto, into that of Gartland, Thomas, Adib, Harris and Nasr-Azadani because this modification can help measure the performance using the correlation coefficients.

Re Claim 11, it is the product claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the similar rationale as cited in the rejection of claim 4.

Re Claim 18, it is the system claim, having similar limitations of claim 4. Thus, claim 18 is also rejected under the similar rationale as cited in the rejection of claim 4.

9. Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartland (US PGPub 20170017712), in view of Thomas (US PGPub 20180225615), in view of Adib (US PGPub 20190108440), in view of Harris (US PGPub 20030187584), in view of Nasr-Azadani (US PGPub 20200387836), in view of Matsumoto (US PGPub 20110234848), and further in view of Tamano (US PGPub 20210042700).

As per Claim 5, none of Gartland, Thomas, Adib, Harris, Nasr-Azadani and Matsumoto specifically teaches, however Tamano teaches of the method of claim 4, wherein the evaluation includes a determination that a first predictive model metric caused the discrepancy. (Par 94, The model selection unit 104 may apply, for example, predetermined verification data (for example, a data set consisting of a combination of explanatory variables with the known value of the target variable) to each of the prediction models to be evaluated to calculate a prediction accuracy (for example, root mean square error (RMSE) or correlation coefficient) based on the difference between the obtained predicted value and the target value. Then, the model selection unit 104 may perform model selection based on the invalidity score, for example, from among the prediction models whose prediction accuracy is equal to or higher than a predetermined threshold.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add determination that a first predictive model metric caused the discrepancy, as conceptually seen from the teaching of Tamano, into that of Gartland, Thomas, Adib, Harris, Nasr-Azadani and Matsumoto because this modification can help measure the performance using the correlation coefficients.

Re Claim 12, it is the product claim, having similar limitations of claim 5. Thus, claim 12 is also rejected under the similar rationale as cited in the rejection of claim 5.

Re Claim 19, it is the system claim, having similar limitations of claim 5. Thus, claim 19 is also rejected under the similar rationale as cited in the rejection of claim 5.

10. Claims 6, 7, 13, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gartland (US PGPub 20170017712), in view of Thomas (US PGPub 20180225615), in view of Adib (US PGPub 20190108440), in view of Harris (US PGPub 20030187584), in view of Nasr-Azadani (US PGPub 20200387836), in view of Matsumoto (US PGPub 20110234848), in view of Tamano (US PGPub 20210042700), and further in view Huang (US PGPub 20190108445).

As per Claim 6, none of Gartland, Thomas, Adib, Harris, Nasr-Azadani, Matsumoto and Tamano however Huang teaches of the method of claim 5, wherein the predictive model employs a neural network to generate one or more predictions associated with the key performance indicator. (Par 8, Another method for predicting performance of a modulation system includes providing a source-based neural network target model to predict system performance of a target system; Par 60-61, The neural network model 104 includes a large number of highly interconnected processing elements (called “neurons”) working in parallel to solve specific problems. Learning by the neural network model 104 involves adjustments to weights that exist between the neurons. The neural network model 104 is configured for a specific application, e.g., learning a function for predicting system performance under different conditions than the trained model through the learning process. system performance of target system can be evaluated using a source-based target model. The neural network acts as a meter to provide contemporaneous performance measurements based on past performance as an indication to access the system's current performance. The neural network acts as a meter to provide contemporaneous performance measurements based on past performance as an indication to access the system's current performance.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the predictive model employs a neural network to generate one or more predictions associated with the key performance indicator, as conceptually seen from the teaching of Huang, into that of Gartland, Thomas, Adib, Harris, Nasr-Azadani, Matsumoto and Tamano because this modification can help measure the performance using the correlation coefficients and neural network.

As per Claim 7, none of Gartland, Thomas, Adib, Harris, Nasr-Azadani, Matsumoto and Tamano however Huang teaches of the method of claim 6, wherein generating the one or more predictions includes adjusting a weight and a bias of one or more neural network edges. (par 60, The neural network model 104 includes a large number of highly interconnected processing elements (called “neurons”) working in parallel to solve specific problems. Learning by the neural network model 104 involves adjustments to weights that exist between the neurons. The neural network model 104 is configured for a specific application, e.g., learning a function for predicting system performance under different conditions than the trained model through the learning process.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add adjusting a weight and a bias of one or more neural network edges, as conceptually seen from the teaching of Huang, into that of Gartland, Thomas, Adib, Harris, Nasr-Azadani, Matsumoto and Tamano because because this modification can help measure the performance using the correlation coefficients and neural network.

Re Claim 13, it is the product claim, having similar limitations of claim 6. Thus, claim 13 is also rejected under the similar rationale as cited in the rejection of claim 6.

Re Claim 14, it is the product claim, having similar limitations of claim 7. Thus, claim 14 is also rejected under the similar rationale as cited in the rejection of claim 7.

Re Claim 20, it is the system claim, having similar limitations of claim 6. Thus, claim 20 is also rejected under the similar rationale as cited in the rejection of claim 6.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193